       Case 1:19-cv-10482-WGY Document 33 Filed 05/07/19 Page 1 of 9




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

************************************
Allan Chiocca,

                 Plaintiff

          v.                                         Civ. A. No.: 1:19–cv–10482–WGY

The Town of Rockland, Deirdre Hall,
Edward Kimball, Larry Ryan,
Michael Mullen Jr., Michael O’Loughlin,
Richard Penney, and Kara Nyman

                 Defendants

************************************
   PLAINTIFF, ALLAN CHIOCCA’S OPPOSITION TO DEFENDANTS’
     JOINT MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 8

                                        INTRODUCTION

        This is Plaintiff, Allan Chiocca’s (“Chiocca”) opposition to Defendants Town of

Rockland, Larry Ryan, Michael Mullen, Jr., Michael O’Loughlin, Richard Penney, Kara

Nyman (“the Town Parties”), Deirdre Hall (“Hall”) and Edward Kimball’s (“Kimball”)

(the Town Parties, Hall, and Kimball collectively “Defendants”) joint motion to dismiss

pursuant to Fed. R. Civ. P. 8.1

        Defendants’ principal arguments are that Chiocca’s Complaint is too lengthy such

that it is not a “short and plain statement” as required Fed. R. Civ. P. 8, and that Defendants

are unable to ascertain which facts support which causes of action.

        Defendants’ motion should be DENIED for two primary reasons: (1) Chiocca’s

Complaint complies with Fed. R. Civ. P. 8 because:



1
 Kimball joined the Town Parties and Hall’s motion on May 2, 2019 and filed his own substantially similar
memorandum in further support of the motion. This opposition responds to both memoranda.
      Case 1:19-cv-10482-WGY Document 33 Filed 05/07/19 Page 2 of 9




             •   Defendants have already responded to nearly 80% of the factual allegations

                 in Chiocca’s Complaint;

             •   verbosity alone is not a sufficient basis for dismissal;

             •   Chiocca’s factual allegations were carefully drafted to articulate a

                 chronological narrative necessary to provide context and sufficiently

                 support a diverse set of causes of actions against eight party-defendants; and

             •   each cause of action is sufficiently and appropriately plead; and

        (2) notwithstanding the fact that Chiocca’s Complaint complies with Fed. R. Civ. P.

8, Plaintiff’s counsel repeatedly offered to engage in further discussions with all defense

counsel regarding amending the Complaint to address Defendants’ concerns and avoid

unnecessary motion practice, but all defense counsel refused, thereby failing to confer in

good faith to narrow the issues as required by to L.R. 7.1(a)(2).

        In the alternative to the foregoing, Chiocca should be granted leave to amend his

Complaint.

                                         ARGUMENT

I.      Chiocca’s Complaint complies with Fed. R. Civ. P. 8.

        While this Court has the “power to dismiss a complaint that does not comply with

Rule 8(a)(2)’s ‘short and plain statement’ requirement,” “[d]ismissal for violation of Rule

8(a)(2) is reserved for cases in which the complaint is so confused, ambiguous, vague or

otherwise unintelligible that its true substance, if any, is well disguised such that it is

unreasonable for defendants to frame a response.” Padmanabhan v. Hulka, 308 F. Supp.

3d 484, 496 (D. Mass. 2018) (emphasis added) (citing Belanger v. BNY Mellon Asset

Mgmt., LLC, 307 F.R.D. 55, 58 (D. Mass 2015)).




                                                2
       Case 1:19-cv-10482-WGY Document 33 Filed 05/07/19 Page 3 of 9




         Any suggestion by the Defendants that “it is unreasonable for them to frame a

response” to Chiocca’s Complaint is transparently disingenuous. In answering Chiocca’s

Charge of Discrimination filed with Massachusetts Commission Against Discrimination

(“MCAD”), Defendants already responded to nearly 80% of the Complaint’s factual

allegations (i.e., 246 of the Complaint’s 319 factual allegations are identical to those in

Chiocca’s MCAD Charge). See Town Parties’, Hall’s and Kimball’s MCAD Position

Statements attached hereto as Exhibits A, B,2 and C respectively. While Chiocca’s

Complaint might be long, it is not “confusing, ambiguous, vague or otherwise

unintelligible.” It strains credulity for Defendants to suggest they cannot frame a response

when they have already substantially done so.

         Moreover, when determining whether a complaint complies with Rule 8 courts will

also examine “‘pragmatic matters,’ such as the time and expense for the[] defendants and

this Court to decipher . . . and . . . answer it . . . .” See Newman v. Com. of Mass., 115

F.R.D. 341, 344 (D. Mass. 1987). Unless Defendants intend to file an Answer that is

inconsistent with their MCAD Position Statements, 80% of the Defendant’s Answers

should be no more complicated than “copy and pasting” their response to the factual

allegations in Chiocca’s MCAD Charge. Indeed, the “time and expense” associated with

deciphering and answering Chiocca’s District Court Complaint should be far less than the




2
  Hall unilaterally marked her MCAD Position Statement as “confidential” without discussing this
designation with any party and prior to the entry of any confidentiality stipulation or protective order. “‘The
shield of confidentiality’ should not be turned ‘into a sword’ to defeat discrimination claims . . . .” Verdrager
v. Mintz, Levin, Cohn, Ferris, Glovsky & Popeo, P.C., 474 Mass. 382, 412 (2016). Nonetheless, as a courtesy
to Hall, and notwithstanding Plaintiff’s belief that the Defendants’ Position Statements are not confidential
(and the Town Parties and Kimball have not taken such a stance), Plaintiff has redacted Defendants’ Position
Statements to only show those portions of the Position Statements that contain Defendants’ responses to the
same allegations that they now assert they cannot respond to in Chiocca’s District Court Complaint.


                                                       3
      Case 1:19-cv-10482-WGY Document 33 Filed 05/07/19 Page 4 of 9




time and expense Defendants spent drafting and filing their MCAD Position Statements

(without raising any issues).

       Further, that Chiocca’s Complaint may be verbose is not a sufficient basis for

dismissal. Id at 344. (“[V]erbosity and repetition appear[ing] in [a] complaint does not,

standing alone, justify dismissal under Rule 8.” (quoting Kaufman v. Magid, 539 F. Supp.

1088, 1092 (D. Mass. 1982))). Other circuits concur. See, e.g., Hearns v. San Bernardino

Police Dep’t, 530 F.3d 1124, 1131 (9th Cir. 2008) (concurring and collecting cases, stating

that “[d]ecisions from other circuits are also consistent with the view that verbosity or

length is not by itself a basis for dismissing a complaint based on Rule 8(a)”). Thus, the

length of Chiocca’s complaint alone is not enough to warrant dismissal, and Defendants’

have not shown more.

       And in that vein, although Chiocca’s Complaint contains many factual allegations,

it is judiciously organized — the factual allegations are carefully drafted to weave a

chronological narrative necessary to provide context and sufficiently support a diverse set

of causes of action against multiple defendants. Placing the factual allegations in this

broader context (of 37 different counts against eight defendants), their breadth not only

does not justify dismissal, but are reasonable. See Belanger 307 F.R.D. at 58 (dismissing a

462-page complaint with 393 exhibits because it was “replete with rambling, incoherent

allegations, inappropriate legal argument, and swaths of irrelevant background material

and exhibits”). Unlike the complaint in Belanger, Plaintiff’s complaint displays a logical,

narrative flow, with no attached exhibits and with each factual allegation written in concise




                                              4
       Case 1:19-cv-10482-WGY Document 33 Filed 05/07/19 Page 5 of 9




prose to provide sufficient grounds for each of its appropriately plead causes of action.3

See id.

          Given this, Defendants’ reliance on Kuehl v. F.D.I.C. and Newman v. Com. of Mass.

is misplaced; Chiocca’s complaint can be readily distinguished from those dismissed in

Kuehl and Newman. See Kuehl v. F.D.I.C., 8 F.3d 905, 908 (1st Cir. 1993) (dismissing an

already-amended complaint pursuant to Fed. R. Civ. P. 8(a)(2) not for being only verbose,

but for also ignoring a court order, and stating that “[w]ere plaintiffs’ confessed

overdrafting their only sin, we would be inclined to agree that dismissal was an overly

harsh penalty”); Newman, 115 F.R.D. at 343 (dismissing an already-amended complaint

pursuant to Fed. R. Civ. P. 8(a)(2) not for being only verbose, but for also being

“argumentative, prolix . . . and ha[ving] numerous attached exhibits,” particularly in the

context of the complaint asserting only eight counts against two defendants).

          In contrast, this is Chiocca’s first complaint, it is not argumentative or prolix (the

factual allegations are drafted matter-of-factly without unnecessary characterization,4


3
  Though containing 37 causes of action, Plaintiff’s complaint truly is not the result of a kitchen-sink
approach. For example, following this Circuit’s precedent and guidance, Plaintiff’s counsel went to great
length to detail the specific basis for his constitutional claims (for example, detailing the type of due process
that was implicated (substantive vs. procedural), whether the right was a property or liberty interest, the
nature and scope of that interest, the factual allegations supporting the claim, and who the claim is asserted
against). See, e.g., Bolduc v. Town of Webster, 629 F.Supp.2d 132, 148 (D. Mass. 2009) (granting summary
judgment against the plaintiff on the plaintiff’s substantive due process claims because in drafting his
complaint, “[h]is theory [wa]s not . . . readily apparent”).
4
  Defendants assert in part that Plaintiff’s factual allegations should be reduced because many can be
characterized as “scandalous.” Plaintiff does not disagree — Defendants’ actions were scandalous as they
often are in sexual harassment cases. See Soni v. Boston Medical Center Corp., 683 F.Supp.2d 74, 92 (D.
Mass. 2009) (declining to strike “impertinent and scandalous” allegations).

Similarly, aside from a laundry-list dump of paragraph numbers in footnote one in Kimball’s memorandum,
Defendants have not articulated with any detail or clarity why certain of Plaintiff’s factual allegations are
“wholly irrelevant, tedious, and unnecessary to the analysis.” Indeed, they cannot because each of Plaintiff’s
factual allegations provide relevant context to form the basis of his claims. For example, paragraph 73 in
Plaintiff’s Complaint (which Defendants assert provides “wholly irrelevant” information) is a highly relevant
fact going directly to Chiocca’s claim of quid pro quo sexual harassment. If Plaintiff were to remove the
factual allegations set forth in the footnotes in Kimball’s memorandum, the Complaint would lose


                                                        5
       Case 1:19-cv-10482-WGY Document 33 Filed 05/07/19 Page 6 of 9




largely transcribed verbatim from Defendant Town of Rockland’s Investigator’s Report

(see Report attached hereto as Exhibit D5) and contains no exhibits. Thus, here — in “a

civil rights action, in which specificity in pleadings has been said to be needed” — “while

lengthy, the instant complaint complies with the spirit of Rule 8 . . . .” Newman, 115 F.R.D.

at 344; Taylor v. AirCo, Inc., 2003 WL 27382684, at *12 (D. Mass. 2003).

         Similarly, Chiocca’s incorporation by reference of the complaint’s factual

allegations within his causes of action satisfies Fed. R. Civ. P. 8. See Empire Today, LLC v.

Nat’l Floors Direct, Inc., 788 F. Supp. 2d 7, 21 n. 112 (D. Mass. 2011) (stating that “First

Circuit law provides that a party may satisfy its pleading requirements by incorporating by

reference other paragraphs within the same complaint”). In any case, Plaintiff’s causes of

action not only incorporate by reference the complaint’s factual allegations, but also

provide sufficient factual heft to make out each element.

         Accordingly, Plaintiff’s Complaint complies with Fed. R. Civ. P. 8.

II.      Defendants failed to confer in good faith pursuant to L.R. 7.1(a)(2).

         Notwithstanding the fact that Chiocca’s Complaint complies with Fed. R. Civ. P. 8,

Plaintiff’s counsel nonetheless repeatedly offered to engage in further discussions with all

defense counsel regarding amending the Complaint to address Defendants’ concerns and to

avoid unnecessary motion practice. All defense counsel refused, however, thereby failing

to confer in good faith to narrow the issues as required by to L.R. 7.1(a)(2).



significant, important context while making it no more reasonable to respond to than it already is.
5
  Like Hall’s MCAD Position Statement, the Town unilaterally marked the Investigator’s Report as
“confidential” while knowing that the parties did not enter into a confidentiality stipulation or protective
order. Again, “‘[t]he shield of confidentiality’ should not be turned ‘into a sword’ to defeat discrimination
claims . . . .” Verdrager, 474 Mass. at 412. The attached report contains the same redactions originally made
by Town’s counsel.



                                                      6
       Case 1:19-cv-10482-WGY Document 33 Filed 05/07/19 Page 7 of 9




        Specifically, in phone calls and later email correspondence between all counsel

related to Defendants’ instant motion, Plaintiff’s counsel expressly stated:

                 In terms of the causes of action, again, if you want to
                 identify which specific causes of action you believe require
                 further pleading, we are happy to have a discussion about
                 amending the complaint. . . .

                 We believe you have more of an obligation under Rule 7.1 to
                 try and narrow the issues than simply telling us we need to
                 amend all of the causes of action.

See email correspondence attached hereto as Exhibit E.6

        The attached email correspondence also indicates that Defendant Hall does not join

in Defendants’ instant motion as to Plaintiff’s causes of action being adequately pleaded,

but rather only as to the length of the fact section. Id at p. 2, April 23, 2019 email from

Attorney Cieslak (Hall’s counsel) (stating in relevant part, “I just wanted to write to clarify

that Defendant Hall is not representing further pleading is necessary. Rather, Defendant

Hall’s position is that . . . the . . . complaint . . . does not constitute a ‘short and plain

statement’”).

        Ultimately, had Defendants’ counsel continued to confer in good faith, the issues

they raise in their instant motion would have, at a minimum, been substantially narrowed.

Although Plaintiff’s counsel does not believe further pleading of the causes of action is

necessary, Plaintiff would have been amenable to doing so simply to avoid unnecessary

motion practice. For failing to confer appropriately, this Court should deny Defendants’

motion. See L.R. 1.3 (“Failure to comply with any of the directions or obligations set forth




6
  The attached email correspondence is printed in reverse chronological order and so it should be read from
the last page forward.



                                                      7
       Case 1:19-cv-10482-WGY Document 33 Filed 05/07/19 Page 8 of 9




in, or authorized by, these rules may result in dismissal, default, or the imposition of other

sanctions as deemed appropriate by the judicial officer.”).

                                             CONCLUSION

         For the reasons discussed above, Chiocca respectfully requests that this Court deny

Defendants’ motion in its entirety, or alternatively, grant Chiocca leave to amend his

Complaint.7


Respectfully Submitted,
Plaintiff,
Allan Chiocca,
By his attorney(s),

 /s/ Adam J. Shafran
Adam J. Shafran, Esq. (BBO 670460)
ashafran@rflawyers.com
Jonathon D. Friedmann, Esq. (BBO 180130)
jfriedmann@rflawyers.com
Nicholas J. Schneider, Esq. (BBO 688498)
nschneider@rflawyers.com
Rudolph Friedmann LLP
92 State Street
Boston, MA 02109
617–723–7700
617–227–0313 (fax)


Dated: May 7, 2019




7
 If the Court grants Plaintiff leave to amend, Defendants should first be required to articulate, in writing to
Plainitff’s counsel, the causes of action that they believe require further pleading.


                                                        8
      Case 1:19-cv-10482-WGY Document 33 Filed 05/07/19 Page 9 of 9




                            CERTIFICATE OF SERVICE

       I, Adam J. Shafran, certify that on May 7, 2019, I filed this document through the

ECF system and that notice will be electronically sent to all registered participants

identified on the Notice of Electronic Filing.



 /s/ Adam J. Shafran
Adam J. Shafran




                                                 9
